Jordan, Justice.
Appellant, Lillie Belle Giles, was convicted of the murder of Willie Mae Landrum, and sentenced to life imprisonment. The appellant’s single enumeration of *836error raises the general grounds that the verdict of the jury was contrary to the evidence and principles of justice and equity.
Submitted June 24, 1977
Decided October 19, 1977.
Sam J. Gardner, Jr., for appellant.
H. Lamar Cole, District Attorney, Alden W. Snead, Assistant District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellee.
The state introduced testimony from three eyewitnesses of the incident which clearly reveals a killing without any apparent justification. There was no evidence to support defendant’s testimony that she had killed the victim in self-defense. The jury was authorized to find from the evidence that the defendant got out of her car and shot the victim after the victim had walked away from the defendant. This evidence is sufficient to authorize a jury verdict that the defendant was guilty of murder, and it was not error for the trial court to make the verdict of the jury the judgment of the court.

Judgment affirmed.


All the Justices concur.